 Case 1:19-cv-00091-JTN-SJB ECF No. 71 filed 12/06/19 PageID.515 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


JOHNNY AARON, et al.,

              Plaintiffs,                                   Hon. Janet T. Neff

v.                                                          Case No. 1:19-cv-91

TONY MOULATSIOTIS, et al.,

            Defendants.
____________________________________/

                            REPORT AND RECOMMENDATION

       This matter is before the Court on Plaintiffs’ Motion for Voluntary Dismissal (ECF No.

48), and Defendant’s Motion for Judgment on the Pleadings (ECF No. 52). Pursuant to 28 U.S.C.

§ 636(b)(1)(B), the undersigned recommends that Plaintiffs’ motion be denied, Defendant’s

motion be granted, and this matter terminated.

                                       BACKGROUND

       On February 5, 2019, Plaintiffs Johnny Aaron, Ervin Lamie, and Steve Stewart initiated

the present action against: (1) Tony Moulatsiotis, Muskegon County Treasurer; (2) Donna

VanderVries, Muskegon County Equalization Director; (3) Ted Karnitz, Norton Shores Fire

Marshall; (4) Tim Burgess, Muskegon County Land Bank Authority Coordinator; and (5) Jeffrey

Lewis, City of Muskegon Director of Public Safety.             (ECF No. 1.)        Plaintiffs seek

$99,540,000.00 in damages.

       While Plaintiffs’ complaint consists largely of legal conclusions, it sets out the following

allegations. On an unknown date, Plaintiffs became owners of the following three Muskegon

County properties: (1) 2943 Valk Street; (2) 417 Jackson Avenue; and (3) 1442 East Broadway
 Case 1:19-cv-00091-JTN-SJB ECF No. 71 filed 12/06/19 PageID.516 Page 2 of 6



(hereinafter collectively “the property”). Plaintiffs subsequently failed to pay the property taxes

assessed on the property. However, Plaintiffs allege Defendant VanderVries incorrectly assessed

the amount of tax assessed on the property in violation of Michigan law. Defendant Moulatsiotis

unlawfully initiated foreclosure proceedings regarding the property resulting in Plaintiffs losing

ownership of the property. Defendants VanderVries, Moulatsiotis, and Burgess entered into a

conspiracy to conceal or destroy documents pertaining to the property so as to unlawfully deprive

Plaintiffs of their ownership in the property. Defendants Karnitz and Lewis unlawfully searched

Plaintiffs’ property or caused it to be unlawfully searched. Defendant Burgess also authorized

the unlawful impoundment of vehicles located at the property.

       On June 21, 2019, the Court recommended that Plaintiffs’ claims against Defendants

Moulatsiotis, VanderVries, Burgess, and Lewis be dismissed. (ECF No. 46.) Plaintiffs did not

object to the Report and Recommendation, but instead filed a motion to dismiss their claims against

all Defendants.   (ECF No. 48.)      The Report and Recommendation that the Court dismiss

Plaintiffs’ claims against Defendants Moulatsiotis, VanderVries, Burgess, and Lewis was

subsequently adopted.     (ECF No. 51.)      Shortly thereafter, Defendant Karnitz moved for

judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12. As the Court noted in

an October 3, 2019 Order, however, Defendant’s claim for relief relies on matters outside the

pleadings. (ECF No. 64.) The Court, therefore, converted Defendant’s motion to a motion for

summary judgment under Federal Rule of Civil Procedure 56 and permitted the parties the

opportunity to supplement their pleadings. (Id.) The parties have now supplemented their

pleadings and their motions are ready for decision.




                                                2
     Case 1:19-cv-00091-JTN-SJB ECF No. 71 filed 12/06/19 PageID.517 Page 3 of 6



I.       Plaintiffs’ Motion for Voluntary Dismissal

         Plaintiffs request “an order dismissing the case against all Defendants without prejudice.”

As to Defendants Moulatsiotis, VanderVries, Burgess, and Lewis, the Court recommends that

Plaintiffs’ motion be denied on the ground that Plaintiff’s claims against these Defendants have

been dismissed. As to Defendant Karnitz, the Court also recommends Plaintiffs’ motion be

denied, but for different reasons.

         Where a plaintiff seeks to dismiss an action either through stipulation or before the

defendants file an answer or motion for summary judgment, court approval is not required. See

Fed. R. Civ. P. 41(a)(1). On the other hand, where, as here, the defendant has answered the

complaint and declines to stipulate to a dismissal without prejudice, “an action may be dismissed

at the plaintiff’s request only by court order, on terms that the court considers proper.” Fed. R.

Civ. P. 41(a)(2). Accordingly, at this stage of the proceedings, the decision whether to permit

Plaintiff to dismiss this action and, if so, the terms of such dismissal, are committed to the Court’s

discretion.   See, e.g., Wright & Miller Federal Practice and Procedure: Civil 3d § 2364

(recognizing that courts retain the discretion to simply deny a motion to dismiss under Rule

41(a)(2)); Bridgeport Music, Inc. v. Universal-MCA Music Pub., Inc., 583 F.3d 948, 953 (6th Cir.

2009) (district court’s decisions under Rule 41(a)(2) are “reviewed for abuse of discretion”).

         Dismissal without prejudice, under Rule 41(a)(2), is not inappropriate unless the defendant

would suffer “plain legal prejudice as a result of dismissal without prejudice, as opposed to facing

the mere prospect of a second lawsuit.” Rosenthal v. Bridgestone/Firestone, Inc., 217 F. App’x

498, 500 (6th Cir. 2007). Factors to consider when assessing whether a defendant will be

subjected to such prejudice include: (1) the “effort and expense” the defendant has incurred

preparing for trial; (2) “excessive delay and lack of diligence” by the plaintiff; (3) insufficient


                                                  3
    Case 1:19-cv-00091-JTN-SJB ECF No. 71 filed 12/06/19 PageID.518 Page 4 of 6



explanation by the plaintiff for seeking dismissal; (4) whether the defendant has filed a motion for

summary judgment; and (5) whether “the law clearly dictates a result for the defendant.” Id.

        Consideration of these factors weighs against Plaintiffs’ motion. The only explanation

Plaintiffs offer in support of their motion is their disagreement and dissatisfaction with the Court’s

prior decisions and orders, most notably the recommendation to dismiss Plaintiffs’ claims against

Defendants Moulatsiotis, VanderVries, Burgess, and Lewis. Plaintiffs’ request is not timely and

reflects a lack of diligence. Also, as discussed below, the undersigned concludes that the law

“clearly dictates” that Defendant’s motion for summary judgment be granted. Thus, dismissal

without prejudice would cause actual prejudice to Defendant Karnitz.               Accordingly, the

undersigned recommends that Plaintiffs’ motion to dismiss without prejudice their claims against

Defendant Karnitz be denied.

II.     Defendant Karnitz’s Motion for Summary Judgment1

        Plaintiffs allege that between the dates of May 1, 2018, and August 5, 2018, Defendant

Karnitz participated in, or directed others to conduct, illegal searches of the 2943 Valk Street

property. (ECF No. 1 at PageID.8-9, 17.) Plaintiffs allege that Karnitz’s actions violated their

Fourth Amendment rights. Defendant Karnitz argues that he is entitled to summary judgment,




1
  Defendant asserts that application of the Rooker-Feldman doctrine deprives this Court of
jurisdiction to resolve Plaintiffs’ claims. The Court is not persuaded. Plaintiffs’ claim they were
injured by the allegedly illegal searches of their property, not by any decision or judgment issued
by a state court. As the Supreme Court has held, the Rooker-Feldman doctrine does deprive
federal courts of jurisdiction in such circumstances. See Exxon Mobil Corp. v. Saudi Basic Indus.
Corp., 544 U.S. 280, 283-84 (2005) (the Rooker-Feldman doctrine is limited to “cases brought by
state-court losers complaining of injuries caused by state-court judgments. . . .”) (emphasis added).
Defendant also argues the Court should abstain on Younger grounds or determine that he has
qualified immunity. Because the undersigned recommends that summary judgment be granted on
the substance of Plaintiffs’ claims, the Court has not reached those questions.
                                                   4
 Case 1:19-cv-00091-JTN-SJB ECF No. 71 filed 12/06/19 PageID.519 Page 5 of 6



however, because prior to May 1, 2018, ownership of the property in question had transferred to

the Muskegon County Treasurer due to Plaintiffs’ failure to satisfy their delinquent tax obligations.

       Summary judgment “shall” be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A party moving for summary judgment can satisfy its burden by demonstrating

“that the respondent, having had sufficient opportunity for discovery, has no evidence to support

an essential element of his or her case.” Minadeo v. ICI Paints, 398 F.3d 751, 761 (6th Cir. 2005).

Once the moving party demonstrates that “there is an absence of evidence to support the

nonmoving party’s case,” the non-moving party “must identify specific facts that can be

established by admissible evidence, which demonstrate a genuine issue for trial.” Amini v.

Oberlin College, 440 F.3d 350, 357 (6th Cir. 2006).

       While the Court must view the evidence in the light most favorable to the non-moving

party, the party opposing the summary judgment motion “must do more than simply show that

there is some metaphysical doubt as to the material facts.” Amini, 440 F.3d at 357. The existence

of a mere “scintilla of evidence” in support of the non-moving party’s position is insufficient.

Daniels v. Woodside, 396 F.3d 730, 734-35 (6th Cir. 2005). The non-moving party “may not rest

upon [his] mere allegations,” but must instead present “significant probative evidence”

establishing that “there is a genuine issue for trial.” Pack v. Damon Corp., 434 F.3d 810, 813-14

(6th Cir. 2006). In sum, summary judgment is appropriate “against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Daniels, 396 F.3d at 735.

       On March 13, 2018, the Muskegon County Circuit Court entered a Judgment of

Foreclosure finding that the property in question was properly subject to foreclosure. (ECF No.


                                                 5
 Case 1:19-cv-00091-JTN-SJB ECF No. 71 filed 12/06/19 PageID.520 Page 6 of 6



10 at PageID.117-19, 123.) The court further ordered that title to the property in question would

transfer to Muskegon County in the event the delinquent taxes, interest, and fees, were not paid

before March 31, 2018. (Id. at PageID.117-19.) Plaintiffs do not dispute that the amounts in

question were not timely paid.     Thus, as of the date Defendant Karnitz allegedly searched

Plaintiffs’ property, or caused it to be searched, Plaintiffs’ ownership interest had been

extinguished. Plaintiffs thus had no reasonable expectation of privacy in the property. See, e.g.,

United States v. Hunyady, 409 F.3d 297, 301 (6th Cir. 2005) (“factors to be considered in

determining whether there was a legitimate expectation of privacy include ownership, lawful

possession, or lawful control of the premises searched”).         Accordingly, the undersigned

recommends that Defendant Karnitz’s motion for summary judgment be granted.

                                        CONCLUSION

       For the reasons articulated herein, the undersigned recommends that Plaintiff’s Motion for

Voluntary Dismissal (ECF No. 48) be denied; Defendant’s Motion for Judgment on the Pleadings

(ECF No. 52) be granted; and this matter closed.

       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



Dated: December 6, 2019                                      /s/ Sally J. Berens
                                                            SALLY J. BERENS
                                                            United States Magistrate Judge




                                                6
